 126DECISIONS OF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen'sAssociation and itsLocal 1291,AFL-CIOandLavino Shipping Com-pany and LocalLodge 724of District No. 1 of theInternational Association of Machinists and Aeros-pace Workers,AFL-CIO,' Case 4-CD-235March 19, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of a charge by Lavino Shipping Company,herein called the Employer, alleging that Internation-alLongshoremen's Association and its Local 1291,AFL-CIO, herein called ILA, had violated Section8(b)(4)(D) of the Act by engaging in certain pros-cribed activity with an object of forcing or requiringtheEmployer to assign the work in dispute tomembers of ILA rather than to employees of theEmployer represented by Local Lodge 724 of DistrictNo. 1 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, herein calledIAM.Pursuant to notice, a hearing was held in Philadel-phia, Pennsylvania, before Hearing Officer Joseph A.Weston on November 16 and 17, 1970. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, briefs were filed by theEmployer, ILA, and IAM in support of theirpositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds them free fromprejudicial error.They are hereby affirmed. TheBoard has considered the entire record in this case,including the briefs, and hereby makes the followingfindings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that LavinoShippingCompany, a Delaware corporation, isengaged in the conduct of general stevedore opera-tions in the ports of Philadelphia, Pennsylvania, andvarious othersites.The EmployeralsomaintainsIThe names of both labor organizations appear as amended at theheanngagenciesfor its stevedore operations in other ports.In the conduct of its operations, it annually receivesa gross revenue in excess of $1 million and concedesitisengaged in commerce and is subject to thejurisdiction of the National Labor Relations Board.Accordingly, we find that Lavino Shipping Companyisengaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, thatInterna-tionalLongshoremen's Association and its Local1291,AFL-CIO, and Local Lodge 724 of DistrictNo. 1 of the International Association of MachinistsandAerospaceWorkers,AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.III.THEDISPUTEA.Background FactsThe Employer is engaged in general stevedoring,agency, and pier and terminal operations in the portofPhiladlephia,Pennsylvania, and elsewhere. Inconnectionwith these operations, the Employerarranges for the loading or discharging of cargo onor off vessel, assigns ship berths, and hires labor forthe loading or unloading of cargo. The Employerowns and operates in excess of 200 pieces ofmechanical equipment, including lift trucks, front-end loaders, bulldozers, and similar equipment, tofacilitate its cargo-handling operations. The mechan-ical equipment is typically assigned to one or theother of the piers owned and/or operated by theEmployer, or a vessel, as needed.The Employer also operates a facility, consisting oftwo buildings, at Dilworth Street and SnyderAvenue, Philadelphia, Pennsylvania, known as theLocker. The larger building contains offices and ashop for mechanical equipment and welding repairs.The smaller building has a storage area for stevedoregear, as well as equipment used in the repair of suchgear. An area in this building is used for washing andsteam cleaning mechanical equipment.The IAM unit of 20 employees is housed in thelarger building. These employees, welders, mechan-ics,servicerepairmen,and an electrician, areresponsible for the maintenance and repair of theEmployer'smechanicalequipment.ItistheEmployer's practice to attempt to perform as muchrepairand service work, typically fueling andpreventive maintenance, as possible on the jobsite,189 NLRB No. 34 ILA, LOCAL 1291pier, or vessel where the equipment is located. Majorrepairs, such as "pulling" motors, changing clutches,or replacing brakelinings,are performed at theLocker. The employees represented by the IAMreport to the Locker in the morning and are then, asneeded, either directed to piers where the Employerisconducting operations or remain in the Locker.Under normal circumstances, at least half of theseemployees are assigned to work on the piers.A unit of seven employees represented by ILA islocated in the Locker's smaller building. Theseemployees, lockermen, mechanics, and gearmen, takecharge of and repair rope, nets, wires, hooks, andother stevedore gear. They also splice wires andmake new pallets. They apparently do not repairmotors or otherwise service mechanical equipment.Testimony indicates that it has been theEmployer's practice, since at least 1946, to haveemployees from the Locker perform the tasks ofrepairing,servicing,and gassing its mechanicalequipment, both at the jobsite and in the Locker. In1957,IAM was certified by the Board as thebargaining agent forallauto and auto truck mechanics includingwelders, gearmen and service men employed attheCompany's "Locker" Snyder Ave. & Dill-worth [sic] St., Philadelphia, excluding officeclericalemployees, truck drivers, guards andsupervisors as defined in the Act.The certification concerned only the Employer'semployees and was obtained following a consentelection in which only IAM was a participant. TheEmployer and IAM have had continued contractualrelationships extending from 1957 to September 30,1973.These agreements have never made reference,in the recognitionclauses, to the category of gearmenbut have always provided for the performance ofwork by the IAM represented employees on or offthe Employer's premises.2The Employer employs longshoremen and relatedcrafts represented for purposes of collective bargain-ing by ILA. That union was certified, in 1960,pursuant to a consent-election agreement in which itwas the only participant, to a unit including:Allmechanics, lockermen, and gearmen whowork on longshoremens' equipment includingthose who do rigging, and truck drivers who haullongshoremen and stevedoring equipment whoare employed by the Philadelphia Marine TradeAssociation . . . but excluding . . . auto and autoThe recognitions clause in the 1967--70 bargainingagreementbetween2theEmployer and IAM, incorporated by referenceinto the currentagreement, providesIThe CompanyrecognizestheUnionas the soleand exclusivecollectivebargaining agent for all auto and auto truck mechanicsincluding welders,service-repairmen,and electriciansemployed at thecompany's automotivemaintenancerepair plant located at SnyderAvenue and Dilworth Street, Philadelphia, but exludmg office clerical127truckmechanics including welders and service-repairmen employed by the Lavino ShippingCompany at its automotive maintenance repairplant located at Dilworth Street and SnyderAvenue, Philadelphia .. . .Following certification, ILA and Philadelphia Ma-rineTradeAssociation (PMTA) of which theEmployer is a member entered into several collec-tive-bargaining agreements.The current contractextends from October 1, 1968, to September 30, 1971.The recognition clauses of those agreements aresubstantially identical to the language describing thecertified unit.Gearmen employed by the Employerat the Locker have been represented by ILA since1961.ILA representatives testified at the hearing thatthey first learned of the presence of IAM-representedmechanics on the piers after the IAM employeesestablisheda picket line when engaged in aneconomic strike against the Employer. Shortly afterthis discovery, ILA requested a grievance hearing onOctober 19, 1970, with PMTA to hear ILA's claim toallmechanical work performed on the piers. ILA,PMTA, and a representative of the Employer werepresent at the hearing. IAM, which is not a party to acollective-bargaining agreement with PMTA, wasnot represented at the grievance meeting. Thecommittee's decision, issued on October 20, 1970,sustained ILA's claim that the PMTA-ILA contractpreserved the disputed work for ILA members. Thereisno contention by any party that the committee'saward is binding on IAM. Following this grievanceaward, ILA members were dispatched to perform theEmployer's mechanical work at the piers and aboardship.The Employer refused to hire them. ILA thenestablished picket lines at the Locker on October 20and 21, 1970. These picket lines were voluntarilywithdrawn after the charge was filed in this case onOctober 21,1970.B.Work in DisputeThe work in dispute here is the repairing, servicing,and gassing of the Employer's mechanical equipmentused in the handling of cargo while operating onvessels or on shipping piers or terminals ownedand/or operated by the Employer in the Port of theCity of Philadelphia, Pennsylvania. ILA does notclaim the repair, service, and gassing of mechanicalequipment performed at the Locker.employees,truckdrivers, guards and supervisorsas defined by theLaborManagement Relations Act2Except forthe exclusions stated in paragraph 1, the bargaining unitabove describedincludes all employees engaged in the dismantlingand repairing of industrial lift trucks,tractors, trucks,automobiles,mobile cranesand loaders, and/or partsthereof,of all descnptions bythe Company,on oroff its premises(Emphasissupplied ] 128DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Contentions of the PartiesThe Employer contends that ILA violated Section8(b)(4)(D) of the Act by placing a picket line atvarious locations where the work in dispute wasperformed to enforce its demand for assignment ofthe work to individuals represented by ILA, and thatthere is no agreed-upon method for adjustment ofthe dispute. The Employer further contends that thework has been assigned to employees represented byIAM; and that such work should properly beawarded to members of IAM in view of : (a) theEmployer's long practice of assigning the work toemployees based at the Locker and represented byIAM; (b) collective-bargaining agreements specifi-cally assigning the work to employees represented byIAM; (c) considerations of efficiency, flexibility, andthe Employer's satisfaction with the performance ofthe IAM-represented mechanics; (d) assignment toemployees represented by IAM will have no impactupon the job opportunities afforded individualsrepresented by ILA; and (e) the grievance settlementby PMTA and ILA is not relevant in this disputeIAM has taken a position basically consistent withthat adopted by the Employer regarding the work indispute,contending, in addition, that IAM wascertified by the Board to represent the employeesnow performing the disputed work, and that factorsof skill and special training also favor the Employer'sassignment.ILA contends that the work in dispute should beassigned to its members. In support, ILA argues thatboth IAM's certification and its collective-bargainingagreementwith the Employer limit the unit toemployees "at" the Locker. This limitation, whenread in conjunction with the narrow exclusions inILA's own certification and the ILA-PMTA bargain-ing agreement, implies that all work not performed"at" the Locker is within ILA's certified unit andbargaining jurisdiction. ILAmaintains that thisinterpretation is strengthened by the award of thework in dispute to ILA by the joint ILA-PMTAgrievance committee. ILA's claim is further strength-ened, in its view, by the Board's policy fosteringsingle units of similarly interested workers, whichwould be attained by placing all individuals workingon piers or vessels under ILA representation.Mechanics represented by it, ILA argues, areespecially skilled and trained in equipment used instevedore operations, and that general custom andpractice in the port of Philadelphia demonstrates thatthe work in dispute properly should be awarded toILA members. ILA avers that it had no knowledge of3Newspaper and Mail Deliveries' Unionof NewYork andVicinity (NewsSyndicateCo,Inc ),141NLRB 578', 5804N L R B v Radio&Television Broadcast Engineers Union,Local 1212,any work performed by the Employer's mechanicson the piers prior to the picketing by IAM mechan-ics.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Therecord indicates that ILA established a picket linearound the Employer's facilities after the Employerrefused to hire individuals represented by ILA toperform the work in dispute. On this evidence, weconclude that there is reasonable cause to believethatan object of such action was to force theEmployer to assign the disputed work to individualsrepresented by ILA, and that a violation of Section8(b)(4)(D) has occurred.In the circumstances of this case, we are notsatisfied that all parties have agreed to be bound byresolution of grievances involving work jurisdictionmade by a joint grievance committee consisting onlyof representatives of ILA and PMTA. It is undisput-ed that IAM was neither informed of the grievancenor invited to send a representative. The collective-bargaining agreement between IAM and the Em-ployer does not provide for submission of grievancesto PMTA, and IAM is not a party to any otherbargaining agreement with PMTA directly.The Board has long declined to find that grievanceor arbitration proceedings not involving all parties tothe dispute constitute an adjustment of the disputewithin the meaning of Section 10(k). The voluntaryadjustment must bind all disputing unions as well asthe employer in order to come within the meaning ofvoluntary settlement as set out in Section 10(k).3Thus, at all times material herein, there was nomethod for the voluntary adjustment of the disputeamong the parties. Under these circumstances, wefind that it will effectuate the policies underlyingSections 10(k) and 8(b)(4)(D) for us to determine themerits of the dispute. Accordingly, we find that thisdispute is appropriate for resolution under Section10(k) of the Act.On the basis of the entire record, we find that thereisreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.4InternationalBrotherhood of ElectricalWorkers,AFL-CIO (ColumbiaBroadcastingSystem),364 U S 573, 586 ILA, LOCAL 1291The Board has held that its determination in ajurisdictional dispute is an act of judgment basedupon common sense and experience, reached bybalancing those factors involved in a particular case.5The following factors are relevant in making adetermination of the dispute before us:1.Certification, collective-bargainingagreements, and awardsBoth labor organizations involved herein have beencertified by the Board, as discussed above. Neithercertification specifically includes the work in dispute.The Employer has been a party to a series ofcollective-bargaining agreementswith IAM since1957. These agreements have consistently included adescription of the scope of the bargaining unit ascovering all mechanical work relevant herein, wheth-er on or off the Dilworth Street and Snyder Avenuepremises .6 These same agreements have also con-tained provision for wage premiums for employeesworking on mechanical equipment aboard ship. Themost recent agreement, dated October 13, 1970,retains the premium pay provision and additionallyincludes language dealing with the manning androtationof pier work by the Employer's IAM-represented mechanics.The Employer is a party to a collective-bargainingagreement with ILA by virtue of the Employer'smembership in PMTA. This agreement recognizesILA as the exclusive bargaining agent for a unit ofemployees identical to that certified by the Board in1960,with the exclusions set forth in that certifica-tion.The certification is set out in detail,supra.Having read these recognition clauses, and therelated provision of the IAM-Employer agreement,discussed above, we find that the work in dispute ismore clearly covered by the terms of IAM'scollective-bargaining agreement with the Employer.We are not persuaded by ILA's contention that thedescription of the IAM certification is limited to theunit "at" the Locker. The more logical and consistentinterpretation of the word, in this context, is that thephrase is intended only as a geographic description,without intention to restrict the functional scope ofthe IAM-represented unit solely to that location.Moreover, the employees now performing the workin dispute do, in fact, operate "at" the Locker; theyreport there every morning and some are dispatchedfrom the Locker to the jobsite. Considerations of thegrievance committee's award to ILA, based upon aninterpretation of the ILA-PMTA bargaining agree-5InternationalAssociation of Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Co),135 NLRB 14026 Supra,fn 2129ment, are of little consequence here. We note thatonly the Employer and ILA were parties to theproceeding and that the award was not binding onIAM. Such an award is not binding on the Board 7and is not a significant element in our consideration.We conclude that these factors favor an assignmentto employees represented by IAM.2.Company and area practiceThe record shows that the Employer has, since atleast 1946, assigned the work in dispute to itsemployees based at the Locker. Employees repre-sented by IAM have performed the work in disputecontinuously since 1957. The practice on the Philadel-phiawaterfront suggests that the work is oftenperformed by individuals represented by ILA. ILAoffered no evidence, however, that specifically setforth the work performed by individuals representedby ILA on piers and vessels. We conclude, especiallyin view of the Employer's longstanding practice ofutilizinga unified complement of employees toperform the work in dispute at both the Locker andthe jobsites, and the somewhat vague evidence ofarea practice, that the Employer's practice favors anassignment to employees represented by IAM.3.Skills, efficiency, and economyBoth IAM and ILA maintain that their memberspossess sufficient skills to perform the work indispute.Testimony from a representative of theEmployer established that many of the Employer'sitems of mechanical equipment have beeen speciallyconstructed or modified by the Employer, utilizingthe IAM mechanics. Testimony also established thatthe Employer has on occasion sent its mechanics tospecial factory-run schools so that they may beinstructed in the intricacies of new equipment.4.Gain or loss of employmentThe bargaining unit represented by ILA covers theentire Philadelphia waterfront and is considerablylarger and affords considerably greater work oppor-tunities than those available to the unit representedby IAM. It is clear that an award of the work indispute to individuals represented by ILA wouldentaila substantial reduction in the number ofemployees in the IAM unit. Conversely, an award ofthe disputed work to IAM will have no discernibleimpact on ILA. The Board has in the past consideredthe impact of an award upon employment opportuni-7New YorkMailers'UnionNumber Six,InternationalTypographicalUnion,AFL-CIO (The New YorkTimesCompany),171NLRB No 119,supra, In 3. 129ADECISIONSOF NATIONALLABOR RELATIONS BOARDtiesas oneof the relevant factors in the properassignmentof disputed work.8We find that thefactor of employment impact favors IAM.CONCLUSIONSUpon the entire record in this case and theforegoining consideration of all relevant factors, weconclude that employees represented by IAM areentitled to the work in question, and we shalldetermine the dispute in their favor. In making thisdetermination, however, we are assigning the disput-ed work to the employees of Lavino ShippingCompany who are represented by IAM, but not tothat Union or its members.entitled to perform the work of repairing, servicing,and gassing of the Employer's mechanical equipmentused in the handling of cargo on vessels or onshipping piers or terminals owned and/or operatedby the Employer in the Port of the City ofPhiladelphia, Pennsylvania.2. International Longshoremen's Association anditsLocal 1291, AFL-CIO, are not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Lavino Shipping Company to assign theabove work to individuals represented by Interna-tionalLongshoremen's Association and its Local1291, AFL-CIO.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board hereby makesthe following determination of dispute:1.Employees of Lavino Shipping Company whoare currently represented by Local Lodge 724 ofDistrictNo. 1 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, are3.Within 10daysfrom the date of this DecisionandDeterminationofDispute,InternationalLongshoremen'sAssociation and itsLocal 1291,AFL-CIO,shall notify the Regional Director forRegion 4,in writing,whetheror not theywill refrainfrom forcing or requiringthe Employer,by meansproscribed by Section 8(b)(4)(D) of the Act,to assignthework in dispute to individuals represented byInternationalLongshoremen'sAssociation and itsLocal 1291, AFL-CIO,rather than to employees ofthe Employerrepresentedby Local Lodge 724 ofDistrictNo. I of the International Association ofMachinists and AerospaceWorkers,AFL-CIO.8General Truck Drivers, Chauffeurs,Warehousemen& Helpers, Local No270, Teamsters (W L.Richeson &Sons, Inc.),166 NLRB 962, 965;CarpentersDistrictCouncil of Kansas City andVicinityand MillwrightsLocal 1529 (TheSardee Corporation),177 NLRB No 96